DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 17/254,323
The Office Action is responsive to the amended claims filed on 12/21/2020.
Claims 20-21 and 23-30 are subject to an Election of Species Requirement. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
PDE inhibitor of claim 20. See, for example, claim 23 for a list of species which applicants can choose. 
Compounds of claim 20. See, for example, a list of species in claim 20 starting with piceathanol and ending with silver sulfadiazine which applicants can choose. 
Pharmaceutically acceptable salts of claim 20. See, for example, claim 26 for a list of species which applicants can choose. 
Neurological diseases of claim 20. See, for example, claims 27 and 28 for a list of species which applicants can choose. 
Cell damage of claim 21. See, for example, claim 29 for a list of species which applicants can choose. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all of the claims are generic. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:


	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

The PDE inhibitors of claim 20 do not share a common activity. For example, the PDE inhibitor acting on PDE1A would not inhibit PDE5A. A third PDE inhibitor acting on PDE8B would not inhibit either PDE1A or PDE5A. Thus, the artisan could not substitute PDE8B for PDE1A or PDE5A and expect that the substituted PDE inhibitor would behave in the same manner as the replaced species given these different functions.  Therefore, the alternatives do not all belong to a recognized class of chemical compounds.
The compounds of claim 20 are not regarded as being of similar nature because: (1) the alternatives do not all share a common property or activity and (2) the alternatives do not all belong to a recognized class of chemical compounds.  
The compounds of claim 20 do not share a common activity or structure. For example, piceatannol is structurally distinct and has a different activity from masitinib. Additionally, CYC116 is structurally distinct and has a different activity from both piceatannol and masitinib. Therefore, the artisan could not substitute CYC116 for masitinib and expect that the substituted compound would behave in the same manner as the replaced compound given the different structures and activities.  Thus, the alternatives do not all belong to a recognized class of chemical compounds.
The pharmaceutically acceptable salts of claim 20 are not regarded as being of similar nature because: (1) the alternatives do not all share a common property or 
The pharmaceutically acceptable salts do not share common structure. For example, oxalic acid is structurally different from citric acid. Phosphoric acid is structurally different from both oxalic acid and citric acid. The artisan cannot substitute oxalic acid for citric acid and expect the substituted acid would behave in the same manner as the replaced acid. Therefore, the alternatives do not all belong to a recognized class of chemical compounds.
The neurological diseases of claim 20 are not regarded as being of similar nature because the alternatives do not all share a common property or activity.
The neurological diseases do not share a common property or activity. For example, Alzheimer’s disease has different etiologies and requires different medication and treatment from posttraumatic stress disorder (PTSD). A third disease, cerebral ischemic disease, has a different etiology from PTSD and Alzheimer’s disease and requires different medication and treatment from both Alzheimer’s disease and PTSD. Therefore, the alternatives do not all belong to a recognized class of chemical compounds given these different etiologies and responses to medicaments.
The cell damage genus of claim 21 is not regarded as being of similar nature because: (1) the alternatives do not all share a common property or activity and (2) the alternatives do not all belong to a recognized class of chemical compounds.  
	The cell damage of claim 21 do not share a common activity. For example, an increase in lysosome pH by amyloid beta is not the same activity as a decrease of zinc 
A telephone call was made to Quang Nguyen on February 8, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                                        
/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625